            Case 1:20-cv-05414-RA Document 3 Filed 12/16/20 Page 1 of 1



                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
                                                                  DATE FILED: 12/16/2020
 LINNEA MICHAELS, et al.,

                              Plaintiffs,
                                                               No. 20-CV-5414 (RA)
                         v.
                                                                       ORDER
 FELLOWSHIPS AT AUSCHWITZ FOR
 THE STUDY OF PROFESSIONAL
 ETHICS, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         This action was filed on July 14, 2020—more than 150 days ago. Nothing has been filed

since, and the complaint and summons have apparently not been served.

         “The plaintiff is responsible for having the summons and complaint served within the

time allowed by Rule 4(m).” Fed R. Civ. P. 4(c)(1). “If a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.” Fed. R. Civ. P. 4(m).

         Plaintiffs are hereby ordered to complete service and to submit proof of service on the

docket before January 15, 2021. Failure to do so will result in dismissal of the action.

SO ORDERED.

Dated:      December 16, 2020
            New York, New York                     Ronnie Abrams
                                                   United States District Judge
